NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAYED BASHIR RAHIMI,                            Nos. 18-15002
                                                     18-15107
                Plaintiff-Appellant,
                                                D.C. No. 3:16-cv-02576-JST
 v.

SAN FRANCISCO MUNICIPAL                         MEMORANDUM*
TRANSPORTATION AGENCY and CITY
AND COUNTY OF SAN FRANCISCO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      In these consolidated appeals, Sayed Bashir Rahimi appeals pro se from the

district court’s orders denying his motion for relief from the judgment and his

motion for reconsideration in his action alleging violations of the Americans with


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Disabilities Act and the Civil Rights Act of 1964. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      We lack jurisdiction to consider Rahimi’s contentions regarding the district

court’s summary judgment order because Rahimi failed to file a timely notice of

appeal after entry of judgment. See Fed. R. App. P. 4(a)(1)(A); Stephanie-

Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir.

2007) (“A timely notice of appeal is a non-waivable jurisdictional requirement.”).

Because Rahimi’s motion for relief under Fed. R. Civ. P. 60(b)(1) was filed more

than 28 days after the entry of judgment, it did not toll the time to file his notice of

appeal. See Fed. R. App. P. 4(a)(4)(A)(vi).

      In his opening brief, Rahimi fails to challenge the district court’s orders

denying his Fed. R. Civ. P. 59 and 60 motions and has therefore waived any such

challenge. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal,

arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant . . . .”).

      AFFIRMED.




                                           2                                     18-15002